NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

CHARLES BRINSTON GASKINS,          )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-118
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Highlands County; Peter F. Estrada,
Judge.



PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Williams v.

State, 957 So. 2d 600 (Fla. 2007); Nielson v. State, 984 So. 2d 587 (Fla. 2d DCA 2008).



BLACK, SALARIO, and BADALAMENTI, JJ., Concur.